Citation Nr: 0940867	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease.  

3.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  

This appeal arises from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied service connection for 
hypertension and reopened and denied the claim for service 
connection for coronary artery disease.  

The RO in March 2004 had previously denied the claim for 
service connection for coronary artery disease.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
of Veterans' Appeals must initially address the issue of 
whether or not new and material evidence has been submitted 
to reopen a claim in cases where there is a prior final 
decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  For that reason the Board will first address whether 
the claim should be reopened.  

The issue of service connection for coronary artery disease 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence fails to link hypertension to 
service or service connected disability.  

2.  The RO in a March 2004 rating decision denied service 
connection for coronary artery disease.  The Veteran did not 
appeal that decision.  

3.  The evidence submitted since March 2004 relates to a 
previously unsubstantiated fact and raises a reasonable 
possibility that the Veteran's claim for service connection 
for coronary artery disease may be substantiated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The March 2004 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2003).  

3.  New and material evidence has been submitted to reopen 
the claim for service connection for coronary artery disease.  
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  With respect to the claim for service 
connection, the duty to notify was satisfied by means of a 
January 2007 letter, and with respect to the request to 
reopen the claim for service connection for coronary artery 
disease, since the Board is reopening and remanding the 
claim, rather than entering a final determination, a 
discussion of the VA's compliance with the duty to notify is 
unnecessary.  

As to the duty to assist, the evidence identified by the 
Veteran has been obtained.  He was afforded a VA examination 
and a medical opinion was obtained.  He appeared and gave 
testimony before the undersigned at a hearing in September 
2009.  


Service Connection for Hypertension.  

Service medical records do not include any evidence of 
elevated blood pressure readings in service.  In addition, 
the first diagnosis of hypertension appears in 2005, more 
than 25 years after the Veteran's separation from the 
service.  For that reason, service connection is not 
warranted under the provisions of either 38 C.F.R. § 3.303 or 
38 C.F.R. § 3.307 and 3.309 which provide presumptive service 
connection when hypertension is shown within one year of 
discharge to a degree of 10 percent.  

The Veteran has asserted his hypertension was either caused 
by his exposure to Agent Orange in service or in the 
alternative is causally related to this service-connected 
diabetes mellitus.  

The evidence demonstrates the Veteran served in the Republic 
of Vietnam and by regulation is presumed to have been exposed 
to Agent Orange in service.  However, regulations do not 
provide presumptive service connection for hypertension based 
on exposure to Agent Orange.  See 38 C.F.R. § 3.307, 3.309 
(2009).  

That does not foreclose the Veteran from presenting evidence 
linking his currently diagnosed hypertension to exposure to 
Agent Orange.  A review of the claims folder reveals no 
competent medical evidence linking his hypertension to 
exposure Agent Orange.  

The Board noted the only evidence supporting his claim that 
Agent Orange caused his hypertension were the statements of 
the Veteran.  The Veteran has not offered any testimony or 
evidence to support his conclusion.  He has not indicated he 
has any special educational credentials or expertise which 
would qualify him to render a medical opinion.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For that reason it 
is of no probative value.  

In the alternative, the Veteran has asserted his service-
connected diabetes mellitus caused him to develop 
hypertension.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(a)(2009).  

Secondary service connection claims must be supported by 
evidence of a current disability and evidence which 
demonstrates a causal relationship between the current 
disability and a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Schroeder v. Brown, 6 Vet. 
App. 220 (1994).

In claims based on 38 C.F.R. § 3.310 medical evidence is 
required to provide a nexus between a service connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  

There are two medical opinions addressing the cause of the 
Veteran's hypertension.  In January 2007 a VA physician 
reviewed the medical record, interviewed and examined the 
Veteran and rendered a medical opinion.  He stated 
unequivocally that the Veteran's hypertension was not a 
complication of his diabetes.  The basis for his opinion was 
that the Veteran's GFR was 25.  The GFR is the acronym for 
glomerular filtration rate.  In essence, the physician found 
that since the Veteran had not evidenced kidney involvement 
from his diabetes, which is the mechanism for secondary 
hypertension in diabetes patients, the Veteran's hypertension 
was not related to his service connected diabetes.  

In August 2007, the Veteran submitted a statement from his 
chiropractic physician.  The letter discusses the affects of 
stress on the human body and the physiological responses to 
stress.  There is no discussion of any clinical evidence of 
causation of the Veteran's hypertension by his diabetes.  He 
concludes with the following sentence.  "His type II 
diabetes, in my opinion is more likely than not caused and 
contributes to his ongoing heart problems and high blood 
pressure to due to its effects on insulin resistance, muscle 
weakness and nervous system degradation."  What is offered 
is a general discussion with no references to any findings 
that show the Veteran's diabetes mellitus played a role in 
the development of his hypertension, and when this is weighed 
against the aforementioned opinion from a medical doctor, it 
is significantly less probative.  

Therefore, wit the preponderance of the evidence being 
against the claim, service connection for hypertension is 
denied.   

New and Material Evidence

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In March 2004 the RO denied service connection for coronary 
artery disease on the basis that a VA examiner found no 
relationship between the Veteran's service connected diabetes 
mellitus and the development of coronary artery disease.  An 
April 2004 letter from the RO to the Veteran informed him his 
claim had been denied.  The Veteran did not file a notice of 
disagreement with the March 2004 rating decision.  The March 
2004 rating decision denying service connection for coronary 
artery disease is final.  38 C.F.R. §§ 3.104, 20.1103 (2003).  

In March 2004 the evidence included private medical records 
showing the Veteran had a coronary artery bypass graft in 
October 1995 and a VA examination report indicating his 
diabetes mellitus had been diagnosed after his coronary 
artery disease.  

Since March 2004, the Veteran has submitted a letter from his 
chiropractor, current VA records of diagnosis of unstable 
angina in December 2008, and a January 2007 VA examination 
report.  

Those records are new.  The chiropractor's statement provides 
evidence of a possible linkage between the Veteran's coronary 
artery disease and his diabetes.  In addition, the January 
2007 VA examination report which states that his diabetes has 
not worsened his coronary artery disease, provides as a 
rationale, the absence of significant angina.  Subsequent 
December 2008 records, however, show the presence of unstable 
angina.  Together, this raise a reasonable possibility that 
the evidence may show the Veteran's diabetes has aggravated 
his coronary artery disease.  

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for coronary artery 
disease is reopened.  38 C.F.R. § 3.156 (2009).  


ORDER

Service connection for hypertension is denied.  

The claim for service connection for coronary artery disease 
is reopened, to this extent only the appeal is granted.  


REMAND

The claim for service connection for coronary artery disease 
must be remanded to afford the Veteran an additional 
examination and to obtain a medical opinion.  In January 2007 
a VA physician concluded the Veteran's diabetes had not 
aggravated his coronary artery disease as there was no 
significant angina.  Subsequently, in December 2008, VA 
records revealed the Veteran had unstable angina.  Another 
examination should be accomplished to ascertain whether the 
Veteran's current coronary artery disease is related in 
anyway to his service connected diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since December 2008 for coronary 
artery disease or diabetes.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  Arrange for the Veteran to have a 
VA cardiology examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner is asked to 
answer the following question:  Has the 
Veteran's service-connected diabetes 
mellitus caused an increase in severity 
of the Veteran's coronary artery 
disease beyond the normal course of the 
disorder?  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


